Title: From Thomas Jefferson to Delamotte, 10 October 1792
From: Jefferson, Thomas
To: Delamotte



Dear Sir
Philadelphia Oct. 10. 1792.

Having occasion for some books from Paris I have written the inclosed letter to my old bookseller, whose integrity has been fully tried with me, and I leave it open for your perusal. Having no person at Paris to whom I could order the books to be delivered, you will see that I have taken the liberty of directing him to send them to you, and have even made so free as to propose to make the payment pass thro’ your hands. What I have therefore to ask of you is, to forward the inclosed to M. Frouillé libraire Quai des Augustins, à Paris, to receive and forward the books to me, to accept his draught (which will probably be something more or less than 15. Louis, for I do not know how much more of the Encyclopedie is come out) as soon as you know the amount of his bill, draw for it on my account on Messrs. Donald & Burton merchants of London to whom I now write to honour your draft. Let me ask the favor of you to send me with the box of books 50. lb. of Macaroni, an article for the table not to be had in America, and which I presume can be had at Havre, but certainly at Paris. Include the cost of the Macaroni in your draught on Donald & Burton. As I am about to transport my library to Virginia, be pleased to send the books &c. by some vessel to Richmond to the care of James Brown merchant there. If no conveyance offers for that place, Norfolk in Virginia is the next best port. I flatter myself you will pardon the liberty I have taken on this occasion, and even that you will permit me to do the same on any future one for the execution of the small matters of business I may have to do at Havre or Paris. I am with great & sincere esteem Dear Sir your most obedt humble servt.

Th: Jefferson

